DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/278,364 (02/18/19) filed 08/18/21.
Allowable Subject Matter
Claims 1 - 6, 8 - 14 and 16 are allowed, subject to the examiner’s amendment described below. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer A. Wilson, Reg. No. 62,604 on Wednesday, September 8, 2021.
EXAMINER'S AMENDMENT	
The application has been amended as follows:  Please amend claims 1, 2, 3, 9, 10 and 11.  
1.	(Currently Amended) A method for billing hardware device usage in a network system including a hardware device, a device controller, a transparent data storage system, and an aggregator node, the method comprising:
receiving, by an input device of the device controller of the network system, user credentials associated with a user of a plurality of users, wherein the device controller is a first computing system that is interfaced with the hardware device and is in electronic communication with both the transparent data storage system and the aggregator node;

detecting, by the device controller of the network system, one or more usage parameters for the user’s use of the hardware device interfaced with the device controller;
calculating, by the device controller of the network system, a usage fee for usage of the hardware device on a basis of the detected one or more usage parameters and a rate schedule for the hardware device;
submitting, by a transmitter of the device controller, to the transparent data storage system of the network system, a new usage transaction that includes at least the user credentials and the calculated usage fee, said new user transaction being associated with usage of the hardware device;
receiving, by a receiver of the aggregator node of the network system, from the transparent data storage system, a plurality of usage transactions including the new usage transaction, each of the plurality of usage transactions including user data and a fee amount, wherein said aggregator node is a second computing system that is in electronic communication with both the transparent data storage system and the device controller;
generating, by the aggregator node of the network system, an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions received from the transparent data storage system, where the user data is associated with the respective user; and


2.	(Currently Amended) The method of claim 1, further comprising:
storing, in a user database of the aggregator node, a plurality of user profiles, wherein each user profile is associated with one of the plurality of users and includes at least communication data, wherein
the generated aggregated bill is transmitted to the [[a]] computing device associated with the respective user based on the communication data included in the user profile associated with the respective user.

3.	(Currently Amended) The method of claim 2, wherein a specific user profile associated with the user [[one]] of the plurality of users further includes the received user credentials.

9.	(Currently Amended) A network system for billing hardware device usage, the network system comprising:
a hardware device;
an aggregator node;
a transparent data storage system; and
a device controller interfaced with the hardware device, wherein said device controller is a first computing system that is interfaced with the hardware device and is in electronic communication with both the transparent data storage system and the aggregator node,

[[an]] wherein the aggregator node is
wherein
the device controller of the network system is configured to
	receive, via an input device of the device controller, user credentials associated with a user [[one]] of a plurality of users;
	provide access to the hardware device that is interfaced therewith in response to the input device receiving the user credentials;
	detect one or more usage parameters of a hardware device interfaced with the device controller; 
	calculate a usage fee for usage of the hardware device on a basis of the detected one or more usage parameters and a rate schedule for the hardware device;
	submit, and
wherein the aggregator node of the network system is further configured to

	generate an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions received from the transparent data storage system, where the user data is associated with the respective user; and
	transmit each generated aggregated bill to a computing device associated with the respective user.

10.	(Currently Amended) The system of claim 9, further comprising:
a user database of the aggregator node configured to store a plurality of user profiles, wherein each user profile is associated with one of the plurality of users and includes at least communication data, wherein
the generated aggregated bill is transmitted to a computing device associated with the respective user based on the communication data included in the user profile associated with the respective user.

11.	(Currently Amended) The system of claim 10, wherein a specific user profile associated with the [[one]] the user of the plurality of users further includes the received user credentials.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Furthermore, applicant’s claimed invention provides a “practical application”.  For example, the combination of elements includes exchanges between various elements of the “network system” (i.e., “device controller”, “”transparent data storage system”, “aggregator node”) to establish aggregate billing for user(s).  As noted in paragraphs [0002] – [0004] [0029] of applicant’s specification as filed 02/18/19, the aggregate billing claimed addresses inefficiencies, difficulties and limits associated with traditional means of payment for use of shared hardware devices.   For example, as noted in paragraph [0006] of applicant’s specification as filed 02/18/19, the transparent data storage system serves as a means to access/ monitor device usage and is auditable.
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/18/21), pgs. 17 - 23 which discusses why the claimed invention is patentably distinct from the closest prior art of record noted below.
Simlett, Int. Pub. No. WO 2019/021019
Coons, US Pub. No. 2004/0225732
SHI, US Pub. No. 2020/0412521
With respect to the non patent literature reference listed below:
“IoT powered by Blockchain:  How Blockchains facilitate the application of digital twins in IoT.”  Deloitte.  Issue:  05/2018. (hereinafter 
Deloitte is relevant to the use of a hardware device (IoT devices) and a transparent data storage system (blockchain) in the same technical environment.  
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 6, 8 - 14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692